COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                           §                  No. 08-22-00123-CR

                                                           §                     Appeal from the

    EX PARTE: REGINAL C. GILBERT                           §             142nd Judicial District Court

                                                           §               of Midland County, Texas

                                                           §                    (TC# CR-57,536)


                                       MEMORANDUM OPINION

        Reginald C. Gilbert appeals the denial of a pretrial application for writ of habeas corpus

seeking a bond reduction. 1 We dismiss the appeal as moot.

                                              BACKGROUND

        On February 24, 2022, Gilbert was indicted with the offense of evading arrest with a motor

vehicle. His bond was set at $5,000. On May 20, 2022, through defense counsel, Gilbert filed an

application for pretrial writ of habeas corpus to reduce his bond. On June 6, 2022, the trial court

denied his request for a lower bond. On June 8, 2022, Gilbert, pro se, filed a notice of appeal for

the denial of his pretrial writ of habeas corpus. On June 29, 2022, the trial court certified his right



1
 This case was transferred from our sister court, the Eastland Court of Appeals, pursuant to the Texas Supreme
Court’s docket equalization efforts. See TEX.GOV’T CODE ANN. section 73.001. We follow the precedent of the
Eastland Court of Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
to appeal.

       On August 18, 2022, a second supplemental clerk’s record was filed in this cause. The

record includes a judgment that on August 16, 2022, a jury found Gilbert guilty and sentenced him

to 12 years’ confinement in the Texas Department of Criminal Justice, Institutional Division.

                                          DISCUSSION

       A defendant may file a pretrial writ of habeas corpus seeking bail reduction or release on

personal recognizance bond. TEX.CODE CRIM.PROC.ANN. arts. 11.24, 17.151. However, “where

the premise of a habeas corpus application is destroyed by subsequent developments the legal

issues raised thereunder are rendered moot.” Bennet v. State, 818 S.W.2d 199, 200 (Tex.App.–

Houston [14th Dist.] 1991, no pet.)(quoting Saucedo v. State, 795 S.W.2d 8, 9 (Tex.App.–Houston

[14th Dist.] 1990, no pet.)). An appeal from the denial of a pretrial writ of habeas corpus seeking

bail reduction is rendered moot if the defendant is tried and convicted. Ex parte Tucker, 3 S.W.3d

576, 576 (Tex.Crim.App.1999)(“The appellant having been tried during the pendency of this

appeal, the question of his pre-trial bond is moot.”); Martinez v. State, 826 S.W.2d 620, 620

(Tex.Crim.App.1992)(appeal of denial of pretrial bond rendered moot by defendant’s conviction).

       Since Gilbert filed his pretrial writ of habeas corpus seeking bail reduction, the trial court

has rendered judgment, convicting Gilbert of evading arrest or detention with a vehicle and

sentencing him to 12 years’ confinement. Because Gilbert has been convicted of the underlying

offense and is no longer subject to pretrial confinement, his appeal from the denial of his

application for a pretrial writ of habeas corpus is moot. See Ex parte Tucker, 3 S.W.3d at 576;

Martinez, 826 S.W.2d at 620.

                                         CONCLUSION

       For the foregoing reasons, Gilbert’s appeal from the denial of his pretrial application for



                                                 2
writ of habeas corpus seeking a bond reduction is dismissed as moot. See TEX.R.APP.P. 43.2(f).



August 23, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  3